 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, 9th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6831
 7        FAX: (415) 436-7234
          Laura.Vartain@usdoj.gov
 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 Trial Attorney, National Security Division

10         950 Pennsylvania Ave., NW
           Washington, DC 20530
11         Tel: (202) 353-3434
           Fax: (202) 233-2146
12         Nicholas.Hunter@usdoj.gov

13 Attorneys for United States of America

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18 UNITED STATES OF AMERICA,             ) CASE NO. CR 18-465 MMC
                                         )
19         Plaintiff,                    ) UNITED STATES’ EIGHTH EX PARTE MOTION
                                         ) TO CONTINUE ARRAIGNMENT
20      v.                               )
                                         )
21   UNITED MICROELECTONICS              )
     CORPORATION, INC.; FUJIAN JINHUA    )
22   INTEGRATED CIRCUIT, CO., LTD.; CHEN )
     ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
23   JIANTING, a.k.a. J.T. HO; and WANG  )
     YUNGMING, a.k.a. KENNY WANG.        )
24                                       )
           Defendants.                   )
25                                       )

26          The United States moves the Court for an order continuing the arraignment date from March 25,

27 2020, to June 24, 2020, for the individual defendants, Stephen Chen, J.T. Ho, and Kenny Wang, all of

28
     UNITED STATES’ EIGHTH MOTION TO CONTINUE ARRAIGNMENT
     CR 18-465 MMC
 1 whom reside outside the jurisdiction of the United States. The corporate defendants, United

 2 Microelectronics Corporation Inc. and Fujian Jinhua Integrated Circuit Co. Ltd., have already been

 3 arraigned and their next court date is on May 20, 2020, before Judge Maxine M. Chesney. All

 4 individual defendants have been served with the summonses issued in the above-captioned case and

 5 have retained attorneys in the United States. Those attorneys have been in contact with counsel for the

 6 United States and agree that the arraignment should be continued, in part so that they can continue to

 7 consult further with their respective clients, two of whom are defendants in a criminal case pending in

 8 Taiwan (i.e., J.T. Ho and Kenny Wang). Accordingly, the United States requests that the initial

 9 appearance for the individual defendants, Stephen Chen, J.T. Ho, and Kenny Wang, be continued to

10 June 24, 2020, before the San Francisco Duty Magistrate. The United States is filing this motion ex

11 parte since defense counsels for Stephen Chen, J.T. Ho, and Kenny Wang have not yet made an

12 appearance in this case.

13    Dated: March 24, 2020                             Respectfully Submitted,

14                                                      DAVID L. ANDERSON
                                                        United States Attorney
15
                                                         /s/ Nicholas O. Hunter
16
                                                        LAURA VARTAIN HORN
17                                                      Assistant United States Attorneys

18                                                      NICHOLAS O. HUNTER
                                                        Trial Attorney, National Security Division
19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ EIGHTH MOTION TO CONTINUE ARRAIGNMENT
     CR 18-465 MMC
 1                                          [PROPOSED] ORDER

 2         On the motion of the United States, and good cause appearing, IT IS HEARBY ORDERED that
 3    the initial appearance for defendants Stephen Chen, J.T. Ho, and Kenny Wang be continued from
 4    March 25, 2020, to June 24, 2020, at 9:30 am before the Duty Magistrate in San Francisco. The
 5    summonses for those defendants are hereby amended, nunc pro tunc, accordingly. Government
 6    counsel is directed to provide this Order to the attorneys who contacted the government on behalf of
 7    Stephen Chen, J.T. Ho, and Kenny Wang.                                  ISTRIC
                                                                         TES D      TC
 8         IT IS SO ORDERED                                            TA




                                                                                                         O
                                                                  S




                                                                                                          U
                                                                 ED
 9    DATED: _____________________
              March 24, 2020                                    ________________________________




                                                                                                           RT
                                                                               NTED



                                                             UNIT
                                                                HON. SALLIE KIM
10                                                                       GRA
                                                                United States Magistrate Judge




                                                                                                               R NIA
11

12                                                           NO
                                                                                             allie Kim




                                                                                                              FO
                                                                                J u d ge S
                                                              RT
13




                                                                                                          LI
                                                                      ER
                                                                  H




                                                                                                          A
14
                                                                           N                              C
                                                                               D IS T IC T           OF
15                                                                                   R
16

17

18

19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ EIGHTH MOTION TO CONTINUE ARRAIGNMENT
     CR 18-465 MMC
